         Case 1:17-cr-00548-PAC Document 154 Filed 10/15/19 Page 1 of 6
                                          U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      October 15, 2019


Via ECF
The Honorable Paul A. Crotty
United States District Judge
Southern District of New York
United State Courthouse
500 Pearl Street, Courtroom 14C
New York, New York 10007

       Re:     United States v. Joshua Adam Schulte, S2 17 Cr. 548 (PAC)

Dear Judge Crotty:

        The Government writes in response to the letter submitted by the defense on October 11,
2019 (the “October 11 Letter”), in which the Federal Defenders of New York (the “Federal
Defenders”) seek to be relieved as counsel for the defendant, or, in the alternative, ask the Court
to conduct a Curcio hearing. For the reasons set forth below, the Government respectfully submits
that the Court should deny the Federal Defenders’ request to be relieved as counsel and, if the
Court deems it necessary, appoint conflict-free counsel to advise the defendant about the specific
evidence at issue.

         As the Court is aware, on August 26, 2019, the Federal Defenders submitted a letter (the
“August 26 Letter”) in which they argued that the counts in the superseding indictment (the “MCC
Counts”) pertaining to the defendant’s transmission and attempted transmission of classified
information and material protected by the Court’s Protective Order from the Metropolitan
Correctional Center (the “MCC”) should be severed. The basis for the severance request was that
two of Schulte’s attorneys, Matthew Larsen, Esq., and Sabrina Shroff, Esq., purportedly had
testimony that was relevant and favorable to the defendant concerning the MCC Counts. The
Federal Defenders did not disclose that proposed testimony to the Government, but included some
description of it for the Court in the August 26 Letter. After the Government objected to severance,
on September 26, 2019, the Court denied the severance motion in a written order (the “September
26 Order”), finding that: (1) there was no conflict issue because Mr. Larsen was the attorney who
gave the purported advice and, because he was not a member of the trial team, he was available to
testify, see Sept. 26 Order at pp. 4-5; (2) traditional principles governing severance did not support
the defense request, see id. p. 6; and (3) a Curcio hearing was not necessary at that point because
such a hearing was only required if Schulte was forgoing testimony and, here, “it is not clear what
the precise testimony will be so it cannot be established—at least in the record as it exists now—
what Schulte is giving up,” see id. p. 7.
         Case 1:17-cr-00548-PAC Document 154 Filed 10/15/19 Page 2 of 6
The Honorable Paul A. Crotty, U.S.D.J.
October 15, 2019
Page 2

        Although the Federal Defenders appear to have offered more detail about the proffered
testimony (which has been redacted so that the Government cannot see it) in the October 11 Letter,
the situation appears not to have fundamentally changed—it is still entirely unclear why new
counsel is an appropriate solution. Motions to disqualify counsel under the witness-advocate rule
are “disfavored because of their interference with a defendant’s right to choose his own counsel
and their ‘strong potential for abuse.’” United States v. Locascio, 357 F. Supp. 2d 536, 553
(E.D.N.Y. 2004) (quoting Paramount Comm. Inc. v. Donaghy, 858 F. Supp. 391, 394 (S.D.N.Y.
1994); see also Murray v. Metropolitan Life Ins. Co., 583 F.3d 173, 178 (2d Cir. 2009) (noting
that the witness-advocate rule “lends itself to opportunistic abuse” and, thus, motions to disqualify
based on that rule “are subject to strict scrutiny”).

        In order to succeed on such a motion, the movant must show both “the necessity of the
testimony as well as a substantial likelihood of prejudice to the defendant.” Locascio, 357 F. Supp.
2d at 554; see also Parkins v. St. John, No. 01 Civ. 11660 (RCC), 2004 WL 1620897, at *6
(S.D.N.Y. July 19, 2004). Necessity is determined by consideration of factors such as “the
significance of the matters, the weight of the testimony, and the availability of other evidence.”
Locascio, 357 F. Supp. 2d at 254 (citing Paramount, 858 F. Supp. at 394; Sec. Ins. Co. of Hartford
v. Mendon Leasing Corp., 2002 WL 31387484 at *2 (S.D.N.Y. Oct. 22, 2002)). Prejudice, on the
other hand, means testimony that is “sufficiently adverse to the factual assertions or account of
events offered on behalf of the client, such that the bar or the client might have an interest in the
lawyer’s independence in discrediting that testimony.” Lamborn v. Dittmer, 873 F.2d 522, 531
(2d Cir. 1989); see also Murray, 583 F.3d at 178. Moreover, the movant “bears the burden of
demonstrating specifically how and as to what issues in the case prejudice may occur and that the
likelihood of prejudice occurring is substantial.” Murray, 583 F.3d at 178.

        The Federal Defenders motion to disqualify themselves fails at both the necessity and
prejudice prongs. As an initial matter, to the extent defense counsel suggests there is any ambiguity
in the Government’s intention at trial concerning evidence from the MCC, the Government intends
to introduce portions of the defendant’s prison notebooks, which contain, among other things, (i)
admissions by the defendant relating to his disclosure of classified information to WikiLeaks (such
as the identification of information provided to WikiLeaks that has not yet been disclosed by
WikiLeaks); (ii) admissions by Schulte with respect to his plan to disseminate additional classified
information illegally from the MCC (such as his declaration of a so-called “information war” and
notations of plans to, for example, schedule postings on various social media accounts he created
from jail); (iii) false exculpatory statements; (iv) evidence connecting Schulte to contraband
cellphones and electronic communications accounts (such as notations to install encrypted
messaging applications on contraband cellphones or to delete “suspicious emails” from covert
accounts used by Schulte while at the MCC); and (v) writings prepared for public dissemination
that include classified information (such as draft tweets written by the defendant as one of his
alleged former CIA colleagues who claimed to be able to exonerate the defendant and who
recounted information about CIA activities to “authenticate” the author).

       If the defendant’s attorneys have testimony that supposedly mitigates the impact of this
evidence, this testimony would not be prejudicial to the defendant and could be introduced through
Mr. Larsen. As the Court noted in the September 26 Order, “Mr. Larsen is the attorney who
         Case 1:17-cr-00548-PAC Document 154 Filed 10/15/19 Page 3 of 6
The Honorable Paul A. Crotty, U.S.D.J.
October 15, 2019
Page 3

provided the advice, and he is not trial counsel; thus, his testimony would not implicate the
advocate-witness rule.” See id. p. 5; see also Murray, 583 F.3d at 178 (stating that none of the
attorney witnesses were properly considered trial counsel for purposes of Rule 3.7(a) where three
of the lawyers called to testify at trial were “transactional lawyers who are not and will not be trial
advocates; the fourth, a litigator, is a member of the trial team, but will not act as an advocate
before the jury”); United States v. Regan, 897 F. Supp. 748, 757 (S.D.N.Y. 1995) (“Third,
Assistant United States Attorney Gardephe is not participating in the trial of this case and he is
available to testify even if his testimony were to be relevant.”). Indeed, the “availability of other
witnesses is essentially fatal to the ‘necessity’ prong of the disqualification inquiry.” John Wiley
& Sons, Inc. v. Book Dog Books, LLC, 126 F. Supp. 3d 413, 423 (S.D.N.Y. 2015); Finkel v.
Frattarelli Bros., Inc., 740 F. Supp. 2d 368, 373 (E.D.N.Y. 2010) (“Where counsel’s testimony
would be merely cumulative of testimony provided by others, disqualification is not appropriate.”);
Solow v. Conseco, Inc., No. 06 Civ. 5988 (THK), 2007 WL 1599151, at *4 (S.D.N.Y. June 4,
2007) (“The rule requires that a lawyer’s testimony be necessary, not simply that it be the best
evidence, and to that end, courts deem a lawyer’s testimony necessary only if there [are] no other
witnesses to the circumstances at issue.”) (internal quotation marks omitted); Shabbir v. Pak. Int’l
Airlines, 443 F. Supp. 2d 299, 308 (E.D.N.Y. 2005) (“[A] lawyer who could provide only
cumulative testimony may act as trial counsel.”); Kubin v. Miller, 801 F. Supp. 1101, 1113
(S.D.N.Y. 1992) (“[A]n attorney whose testimony would merely corroborate the testimony of
others may not be subject to disqualification.”).

         In the October 11 Letter, the Federal Defenders argue that this avenue is insufficient to
protect the defendant’s rights because (1) Ms. Shroff may have testimony that does not overlap
with Mr. Larsen’s testimony and (2) even if Ms. Shroff’s testimony was cumulative of Mr.
Larsen’s testimony and thus subject to exclusion by the Court, Schulte’s defense team has the
exclusive right to choose between Mr. Larsen and Ms. Shroff. See Oct. 11 Ltr. pp. 4-5. First, the
Government cannot address whether Ms. Shroff’s testimony is cumulative because it has not been
disclosed to the Government. The defendant’s failure to waive the attorney-client privilege and
disclose this information strongly suggests that he is not yet sure whether he will introduce this
purportedly favorable evidence at trial. Because the “witness-advocate rule is concerned with
preventing potential taint at trial,” Ross v. Blister, No. 09 Civ. 8666 (HB), 2009 WL 4907062, at
*3 (S.D.N.Y. Dec. 21, 2009), the defendant’s refusal to waive the privilege is another basis to deny
the Federal Defenders disqualification motion, see, e.g., Prout v. Vladeck, 316 F. Supp. 3d 784
(S.D.N.Y. 2018) (stating that “numerous courts have found that motions to disqualify counsel are
premature” where “it is not yet clear the extent to which an attorney’s testimony might be necessary
or prejudicial”); Ross, 2009 WL 4907062, at *3 (same); Gormin v. Hubregsen, No. 08 Civ. 7674
(PGG), 2009 WL 508269, at *3 (S.D.N.Y. Feb. 27, 2009) (“The reality is that at this stage of the
litigation, it is impossible to determine how significant [defendant’s counsel] might be as a witness
or whether he is likely even to be called as a witness; whether his testimony would likely hurt or
help his client; or whether his testimony would or would not be cumulative of other witnesses.
Based on such a record, courts in this District commonly deny disqualification motions.”);
Rosefield v. Orentreich, No. 98 Civ. 2721 (TPG), 1998 WL 567750, at *5-6 (S.D.N.Y. Sept. 4,
1998) (denying motion to disqualify where it was not clear that counsel would be called to testify;
“too much remains unknown”).
         Case 1:17-cr-00548-PAC Document 154 Filed 10/15/19 Page 4 of 6
The Honorable Paul A. Crotty, U.S.D.J.
October 15, 2019
Page 4

        But even taking at face value the Federal Defenders’ contention that Ms. Shroff’s testimony
would “reinforce, corroborate, and augment Mr. Larsen’s,” see id. p. 5, the defendant could still
get the benefit of that testimony without putting Ms. Shroff on the witness stand. For example, as
the Government noted before, the Government is willing to discuss entering into a testimonial
stipulation to alleviate any conflict issue—such a stipulation would similarly serve to corroborate
Mr. Larsen’s testimony (and indeed may do so more strongly than Ms. Shroff’s in-person
testimony because the Government would thus not have an opportunity to cross examine Ms.
Shroff). See, e.g., United States v. Cook, 373 F. App’x 91, 92 (2d Cir. 2010) (“As to whether
withdrawal was warranted by a risk that counsel would be required to testify, there was no such
risk: The statement at issue was inadmissible hearsay, the government’s offered stipulation would
have mooted any need for the testimony, and the victim (whose statement ambiguously presented
the issue) intended to testify in a way that would have fully negated any need for the lawyer’s
testimony.”). Moreover, the defendant, of course, is free to testify about the advice he received
from both Mr. Larsen and Ms. Shroff. See United States v. Scully, 877 F.3d 464, 474-75 (2d Cir.
2017) (vacating conviction when district court precluded defendant from testifying as to advice
provided by second attorney).1 Thus, even accepting the Federal Defenders’ position that Ms.
Shroff has testimony that is not cumulative of Mr. Larsen’s testimony, there is still no reason why
Schulte cannot present that testimony in another form.

        As a result, when scrutinized, the defense’s claim collapses to the dubious assertion that
Schulte’s constitutional rights would be impaired unless he has the unencumbered ability to call
Ms. Shroff as an in-person witness, rather than presenting that evidence through Mr. Larsen alone
or through Mr. Larsen and some combination of a testimonial stipulation and the defendant’s
testimony. Even accepting that view of Ms. Shroff’s proposed testimony, relieving the Federal
Defenders and delaying an important national security trial that has already been pending for more
than a year is not the appropriate course—rather, put bluntly, the appropriate course is to relieve
Ms. Shroff so that she can be a witness and let the remaining attorneys from the Federal Defenders
conduct the trial as scheduled, bolstered by whatever additional resources the Federal Defenders
and the Court believe are necessary. The Federal Defenders claim that Ms. Shroff may have a
perceived conflict in that regard because if she ultimately does not take the stand, it may appear as
if she sacrificed Schulte’s trial rights so that she could remain as trial counsel. See Oct. 11 Ltr. p.
6 (“For example, if Ms. Shroff decided to call Mr. Larsen as a trial witness, instead of testifying
herself, it could create the appearance that she was more interested in remaining as counsel than
in serving Mr. Schulte’s best interests by testifying.”). The defense does not explain, however,
why Ms. Shroff has to be the one making that decision at all—the Federal Defenders have two
other attorneys assigned to the matter, who presumably could also assess the advisability of Ms.
Shroff’s testimony. Whether Ms. Shroff is “lead trial counsel” or not, that does not mean that
another attorney cannot make decisions with respect to aspects of the trial. See United States v.

1
  The defense cites Scully for the proposition that the Second Circuit determined it to be error for
the district court to have excluded testimony from the second attorney. See Oct. 11 Ltr. p. 5. In
Scully, however, the issue on appeal was whether the defendant could testify to the advice given
by the second attorney rather than call the second attorney to testify. See 877 F.3d at 474 (“Nor
was it appropriate to require that Scully call [the second attorney] as a witness in order to ensure
the reliability of Scully’s testimony.”).
         Case 1:17-cr-00548-PAC Document 154 Filed 10/15/19 Page 5 of 6
The Honorable Paul A. Crotty, U.S.D.J.
October 15, 2019
Page 5

Zarrab, 15 Cr. 867 (RMB), Dkt. #197 p. 5 n.4 (S.D.N.Y.) (noting that the defendant was not
deprived of any constitutional right when the defendant had additional conflict-free attorneys to
counsel him).2

         Finally, the Federal Defenders argue that they cannot make the decision with respect to
whether Ms. Shroff’s testimony could be presented in an alternative form because of the alleged
conflict. See Oct. 11 Ltr. p. 8. The defense does not address why this is the case, nor the Court’s
(correct) conclusion that Rule 3.7 does not apply where the proffered testimony is for the benefit
of the client. Sept. 26 Order p. 5 (citing and quoting Murray, 583 F.3d at 178); see also Lamborn,
873 F.2d at 531 (to satisfy the prejudice prong the testimony must be “sufficiently adverse to the
factual assertions or account of events offered on behalf of the client, such that the bar or the client
might have an interest in the lawyer’s independence in discrediting that testimony.”). But to avoid
even the suggestion of a potential issue, the Government does not object to the Court appointing
conflict-free, cleared counsel to advise Schulte about this issue. That attorney would be able to
advise Schulte as to the wisdom of pursuing this line of testimony at all, including the fact that by
calling his attorneys as witnesses, Schulte would waive attorney-client privilege, and may open
the door to the Government being able to offer additional evidence of his conduct at the MCC.
See In re Cnty. of Erie, 546 F.3d 222, 228 (2d Cir. 2008) (“Courts have found waiver [of the
attorney-client privilege] by implication when a client testifies concerning portions of the attorney-
client communication, when a client places the attorney-client relationship directly at issue, and
when a client asserts reliance on an attorney’s advice as an element of a claim or defense.”). Given
that it is extremely unlikely that anything Mr. Larsen or Ms. Shroff said to Schulte could justify
his declaration of and prosecution for an “information war” against the United States, his creation
of false evidence, or his use of contraband cellphones and electronic communications accounts, it
may well be that these consequences outweigh the value of this testimony. On the other hand, if
conflict-free counsel determines that this testimony is that valuable and that only Ms. Shroff’s in-
person testimony will do, then the Court can relieve Ms. Shroff, and the Federal Defenders,
perhaps with the aid of the appointed conflict-free counsel, can conduct the trial on the current
schedule.




2
  The Federal Defenders also claim that because there will be references to Ms. Shroff in Mr.
Larsen’s testimony, that would inappropriately make Ms. Shroff an unsworn witness. As an initial
matter, there is no need for Mr. Larsen to refer to Ms. Shroff by name. But even if the Federal
Defenders believe that Mr. Larsen must do so, the issue would be alleviated if Ms. Shroff’s
testimony was entered through a stipulation or if she was disqualified and simply testified. Either
way, the potential that Ms. Shroff may become an unsworn witness is not a basis to relieve the
Federal Defenders entirely.
         Case 1:17-cr-00548-PAC Document 154 Filed 10/15/19 Page 6 of 6
The Honorable Paul A. Crotty, U.S.D.J.
October 15, 2019
Page 6

        For these reasons, the Government respectfully requests that the Court deny the Federal
Defenders’ motion to be relieved as counsel and, if the Court deems it necessary, appoint conflict-
free counsel to advise Schulte about Mr. Larsen’s and Ms. Shroff’s proffered testimony.

                                                       Respectfully submitted,
                                                       GEOFFREY S. BERMAN
                                                       United States Attorney

                                                 By:                /s/
                                                       David W. Denton, Jr. / Sidhardha Kamaraju /
                                                       Matthew Laroche
                                                       Assistant United States Attorneys
                                                       Tel.: 212-637-2744 / 6523 / 2420


Cc: Defense Counsel (via ECF)
    Daniel Hartenstine, Court Information Security Officer (via Email)
